PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the
            day of September, 2018 (the “Effective Date”), by and between MOHR
WHITSETT, LLC, a Texas limited liability company, having an address at 14643
Dallas Parkway, Suite 1000, Dallas, Texas 75254 (“Seller”), and CANTOR REAL
ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability
company, having a principal address at c/o Cantor Fitzgerald, 110 East 59th
Street, 6th Floor, New York, New York 10022 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A. Seller owns the real estate located in the City of Lewisville, Denton County,
Texas, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon.

B. Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I

DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Contract.

2.2 Purchase Price and Deposit. The total purchase price (“Purchase Price”) for
the Property shall be an amount equal to $14,120,000.00, payable by Purchaser,
as follows:

2.2.1 Within 2 Business Days following the Effective Date, Purchaser shall
deliver to Chicago Title, 5501 LBJ Freeway, Suite 200, Dallas, Texas 75240,
Attention: Debby Moore, Telephone: 214-987-6789, Email:
debby.moore@cttdallas.com (“Escrow Agent” or “Title Insurer”) an initial deposit
(the “Initial Deposit”) of $150,000.00 by wire transfer of immediately available
funds (“Good Funds”).

2.2.2 On or before the day that the Feasibility Period expires, Purchaser shall
deliver to Escrow Agent an additional deposit (the “Additional Deposit”) of
$150,000.00 by wire transfer of Good Funds.

 



--------------------------------------------------------------------------------

2.2.3 The balance of the Purchase Price for the Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 3:00 p.m.
Eastern Time on the Closing Date.

2.3 Escrow Provisions Regarding Deposit.

2.3.1 Escrow Agent shall hold the Deposit and make delivery of the Deposit to
the party entitled thereto under the terms of this Contract. Escrow Agent shall
invest the Deposit in an interest-bearing FDIC insured bank account and all
interest and income thereon shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2 Escrow Agent shall hold the Deposit until the earlier occurrence of (i) a
termination of this Contract (or a deemed termination of this Contract) by
Purchaser on or before the expiration of the Feasibility Period in accordance
with the terms of this Contract, in which event, Escrow Agent is hereby
authorized to automatically disburse the entire Deposit and any interest thereon
to Purchaser upon written notice to Escrow Agent without any required notice to
Seller, (ii) the closing of the transaction contemplated herein, at which time
the Deposit shall be applied against the Purchase Price, or (iii) the date on
which Escrow Agent shall be authorized to disburse the Deposit as set forth in
Section 2.3.3. The tax identification numbers of the parties shall be furnished
to Escrow Agent upon request.

2.3.3 Provided that (i) this Contract is not terminated (or deemed terminated)
by Purchaser on or before the expiration of the Feasibility Period, and (ii) the
transaction contemplated herein does not close in accordance with the terms of
this Contract, then, if either party makes a written demand upon Escrow Agent
for payment of the Deposit, Escrow Agent shall give written notice to the other
party of such demand. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within five (5) Business Days after the
giving of such notice, Escrow Agent is hereby authorized to make such payment.
If Escrow Agent does receive such written objection within such 5-Business Day
period, Escrow Agent shall continue to hold such amount until otherwise directed
by written instructions from the parties to this Contract or a final judgment or
arbitrator’s decision. However, Escrow Agent shall have the right at any time to
deliver the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which the Property is located. Escrow Agent shall
give written notice of such deposit to Seller and Purchaser. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder. Seller and Purchaser agree that a portion of the
Initial Deposit equal to the Independent Contract Consideration has been
bargained for as consideration for Seller’s execution and delivery of this
Contract and for Purchaser’s right of review, inspection and termination, and is
independent of any other consideration or payment provided for in this Contract
and, notwithstanding anything to the contrary contained herein, is
non-refundable and shall be retained by Seller in all events.

2.3.4 The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence. Seller

 

2



--------------------------------------------------------------------------------

and Purchaser jointly and severally shall indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorney’s fees, incurred in connection with the performance of Escrow Agent’s
duties hereunder, except with respect to actions or omissions taken or suffered
by Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5 The parties shall deliver to Escrow Agent an executed copy of this
Contract. Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent’s agreement to comply with the
terms of Seller’s closing instruction letter delivered at Closing and the
provisions of this Section 2.3; provided, however, that (a) Escrow Agent’s
signature hereon shall not be a prerequisite to the binding nature of this
Contract on Purchaser and Seller, and the same shall become fully effective upon
execution and delivery by Purchaser and Seller, and (b) the signature of Escrow
Agent will not be necessary to amend any provision of this Contract other than
this Section 2.3.

2.3.6 Escrow Agent, as the person responsible for closing the transaction within
the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent’s failure to file the reports Escrow Agent is required to file
pursuant to this Section.

2.3.7 The provisions of this Section 2.3 shall survive the termination of this
Contract, and, if not so terminated, the Closing and delivery of the Deed to
Purchaser.

ARTICLE III

FEASIBILITY PERIOD

3.1 Feasibility Period. Subject to the terms of Sections 3.3 and 3.4 and the
rights of the Tenant under the Lease, during the term of this Contract,
Purchaser, and its agents, contractors, engineers, surveyors, attorneys, and
employees (collectively, “Consultants”) shall, at no cost or expense to Seller,
have the right from time to time to enter onto the Property to conduct and make
any and all customary studies, tests, examinations, inquiries, inspections and
investigations of or concerning the Property, review the Materials and otherwise
confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property and Purchaser’s intended use thereof (collectively,
the “Inspections”).

3.2 Expiration of Feasibility Period. Purchaser may, for any reason, or for no
reason whatsoever, in Purchaser’s sole and absolute discretion, terminate this
Contract by giving written notice (a “Termination Notice”) to that effect to
Seller and Escrow Agent no later than 5:00 p.m. on or before the date which is
thirty (30) days after the Effective Date (the “Feasibility Period”). If
Purchaser desires to proceed with the transaction contemplated herein, Purchaser
may, in Purchaser’s sole and absolute discretion, give written notice (a
“Satisfaction Notice”) to that effect to Seller and Escrow Agent prior to the
expiration of the Feasibility Period. If Purchaser either delivers a Termination
Notice or fails to deliver a Satisfaction Notice

 

3



--------------------------------------------------------------------------------

prior to the expiration of the Feasibility Period, in either case, this Contract
shall terminate and be of no further force and effect subject to and except for
the Survival Provisions, and Escrow Agent shall automatically return the Initial
Deposit to Purchaser. If Purchaser delivers a Satisfaction Notice prior to the
expiration of the Feasibility Period, Purchaser’s right to terminate under this
Section 3.2 shall be permanently waived and this Contract shall remain in full
force and effect, the Deposit (including both the Initial Deposit and, when
delivered in accordance with Section 2.2.2, the Additional Deposit) shall be
non-refundable, and Purchaser’s obligation to purchase the Property shall be
conditional only as specifically provided in this Contract.

3.3 Conduct of Investigation. Purchaser shall not permit any mechanics’ or
materialmen’s liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give reasonable advance notice to Seller prior to any entry onto
the Property and shall permit Seller to have a representative present during all
Inspections conducted at the Property. Purchaser shall take all reasonable
actions and implement all protections necessary to ensure that all actions taken
in connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto the Property pose no material threat to the
safety of persons, property or the environment. Neither Purchaser nor
Purchaser’s Consultants will communicate directly with the Tenant of the
Property or any governmental authority with jurisdiction over the Property
without the initial prior written approval of Seller and with, at Seller’s
option, the accompaniment by Seller or Property Manager, it being understood
that Seller will use commercially reasonable efforts to assist Purchaser to
schedule at least one interview with the Tenant in connection with Purchaser’s
due diligence during the Feasibility Period.

3.4 Purchaser Indemnification.

3.4.1 Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents and Property Manager
(collectively, including Seller, “Seller’s Indemnified Parties”), from and
against any and all damages, mechanics’ liens, materialmen’s liens, liabilities,
penalties, interest, losses, demands, actions, causes of action, claims, costs
and expenses (including reasonable attorneys’ fees, including the cost of
in-house counsel and appeals) (collectively, “Losses”) arising from Purchaser’s
or its Consultants’ entry onto the Property, and any Inspections or other acts
by Purchaser or Purchaser’s Consultants with respect to the Property during the
term of this Contract; provided, however, that in no event shall Purchaser be
liable for any Losses arising from the mere discovery of an existing condition
at the Property by Purchaser or Purchaser’s Consultants.

3.4.2 Notwithstanding anything in this Contract to the contrary, Purchaser shall
not be permitted to perform any invasive tests on the Property without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion. Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller’s reasonable judgment could result in any injury to the Property

 

4



--------------------------------------------------------------------------------

or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise materially adversely affect the Property or
Seller’s interest therein. Purchaser shall use reasonable efforts to minimize
disruption to the Tenant in connection with Purchaser’s or its Consultants’
activities pursuant to this Section. No consent by Seller to any such activity
shall be deemed to constitute a waiver by Seller or assumption of liability or
risk by Seller. Purchaser hereby agrees to restore, at Purchaser’s sole cost and
expense, the Property to the same condition existing immediately prior to
Purchaser’s exercise of its rights pursuant to this Article III. Purchaser shall
maintain and cause its third party consultants to maintain (a) casualty
insurance and commercial general liability insurance with coverages of not less
than $1,000,000.00 for injury or death to any one person and $2,000,000.00 for
injury or death to more than one person and $1,000,000.00 with respect to
property damage, and (b) worker’s compensation insurance for all of their
respective employees in accordance with the law of the state in which the
Property is located. Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser’s or Purchaser’s
Consultants’ entry onto the Property, or (ii) the expiration of five (5) days
after the Effective Date.

3.5 Property Materials.

3.5.1 On or before the Effective Date, and to the extent the same exist and are
in Seller’s possession or reasonable control (subject to Section 3.5.2),
Purchaser acknowledges that the documents set forth on Schedule 3.5 (together
with any other documents or information provided by Seller or its agents to
Purchaser with respect to the Property, the “Materials”) have either been
delivered to Purchaser or made available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site). To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this
Section 3.5.1, Purchaser shall notify Seller and Seller shall promptly deliver
the same to Purchaser after such notification is received by Seller; provided,
however, that under no circumstances will the Feasibility Period be extended and
Purchaser’s sole remedy will be to terminate this Contract pursuant to
Section 3.2.

3.5.2 In providing the Materials to Purchaser, other than Seller’s
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed. All Materials are provided for
informational purposes only and, shall be returned by Purchaser to Seller (or
the destruction thereof shall be certified in writing by Purchaser to Seller) if
this Contract is terminated for any reason. Recognizing that the Materials
delivered or made available by Seller pursuant to this Contract may not be
complete or constitute all of such documents which are in Seller’s possession,
but are those that are readily and reasonably available to Seller, Purchaser
shall not in any way be entitled to rely upon the completeness or accuracy of
the Materials and will instead in all instances rely exclusively on its own
Inspections and Consultants with respect to all matters which it deems relevant
to its decision to acquire, own and operate the Property.

3.6 Property Contracts. As of the date of this Contract, Seller represents and
warrants that it is not party to any Property Contracts affecting the Property.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

TITLE

4.1 Title Documents. Within ten (10) days after the Effective Date, Seller shall
cause to be delivered to Purchaser a standard form commitment or preliminary
title report (“Title Commitment”) to provide a Texas form of owner’s title
insurance policy for the Property, using the current policy jacket customarily
provided by the Title Insurer, in an amount equal to the Purchase Price (the
“Title Policy”), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”). Seller shall be responsible only for payment of the
basic premium for the Title Policy. Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.

4.2 Survey. Subject to Section 3.5.2, prior to the Effective Date, Seller
delivered to Purchaser that certain ALTA/NSPS Land Title Survey for the Property
prepared by Bock & Clark dated as of April 12, 2016 (the “Existing Survey”).
Purchaser acknowledges and agrees that delivery of the Existing Survey is
subject to Section 3.5.2. Purchaser may, at its sole cost and expense, order a
new or updated survey of the Property either before or after the Effective Date
(such new or updated survey, together with the Existing Survey, is referred to
herein as the “Survey”). Purchaser shall be solely responsible for the cost and
expense of the preparation of any new or updated survey requested pursuant to
the terms of this Section 4.2.

4.3 Objection and Response Process. On or before the date which is fifteen
(15) days after the Effective Date (the “Objection Deadline”), Purchaser shall
give written notice (the “Objection Notice”) to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the “Objections”). If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by in the Title
Documents and the Survey other than Must Cure Objections (as hereinafter
defined). Within five (5) days after the earlier to occur of (i) the date Seller
receives the Objection Notice or (ii) the Objection Deadline (the “Response
Deadline”), Seller may, in Seller’s sole discretion, give Purchaser notice (the
“Response Notice”) of those Objections which Seller is willing to cure, if any;
provided, however, that Seller may not disclaim any Must Cure Objections. Seller
shall be entitled to reasonable adjournments of the Closing Date to cure the
Objections, not to exceed thirty (30) days in the aggregate. If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice other than Must Cure Objections. If Purchaser is dissatisfied
with the Response Notice or the lack of Response Notice, Purchaser may, as its
exclusive remedy, exercise its right to terminate this Contract prior to the
expiration of the Feasibility Period in accordance with the provisions of
Section 3.2. If Purchaser fails to timely exercise such right, Purchaser shall
be deemed to accept the Title Documents and Survey with resolution, if any, of
the Objections set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections) and without any reduction or
abatement of the Purchase Price. If Seller fails to cure any Objections which
Seller agreed to cure in the Response Notice by the Closing Date (as same may be
adjourned by Seller pursuant to this Section or as otherwise set forth in this
Contract), then Purchaser may, as its exclusive remedy, either (a) accept the
Title Documents and Survey without resolution of such Objections without any
reduction or

 

6



--------------------------------------------------------------------------------

abatement of the Purchase Price, or (b) terminate this Contract, in which event
the Deposit shall be returned to Purchaser (subject to Purchaser’s obligations
under Section 3.5.2). Notwithstanding anything to the contrary stated in this
Section 4.3 to the contrary, Seller shall be obligated, at its sole cost and
expense, to remove (A) all mortgages and any other monetary liens arising by,
through, or under Seller which encumber Seller’s interest in the Property,
(B) all judgment liens that are payable solely by Seller, (C) any title
encumbrances voluntarily placed on the Property by or through Seller or with
Seller’s consent from and after the expiration of the Feasibility Period,
(D) all mechanic’s or materialmen’s liens encumbering Seller’s interest in the
Property arising by, through, or under Seller, and (E) taxes and assessments for
the period of Seller’s ownership of the Property in accordance with the
proration provisions of this Contract (the liens and mortgages set forth in
clauses (A), (B), (C), (D) and (E), collectively, “Must Cure Objections”).

4.4 Permitted Exceptions. The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed “Permitted Exceptions”:

4.4.1 All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens , other than those filed
by contractors or suppliers engaged by or through the Tenant, (c) Must Cure
Objections, (d) the standard exception regarding the rights of parties in
possession, which shall be limited to the Tenant under the Lease, and (e) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments payable in the year in which the Closing occurs and
subsequent taxes and assessments;

4.4.2 the Lease;

4.4.3 Applicable zoning and governmental regulations and ordinances; and

4.4.4 Any defects in or objections to title to the Property, or title exceptions
or encumbrances, arising by, through or under Purchaser.

Notwithstanding anything to the contrary stated in this Contract, Seller shall
be responsible for the payment of any fines, penalties and interest thereon as
of the Closing Date arising from any violations at the Property that are due to
the breach by landlord of its obligations under the Lease.

4.5 Subsequently Disclosed Exceptions. If at any time after the expiration of
the Feasibility Period, any update to the Title Commitment discloses any
additional item that adversely affects title to the Property which was not
disclosed on any version of or update to the Title Commitment delivered to
Purchaser during the Feasibility Period (the “New Exception”), Purchaser shall
have a period of five (5) days from the date of its receipt of such update (the
“New Exception Review Period”) to review and notify Seller in writing of
Purchaser’s approval or disapproval of the New Exception. If Purchaser
disapproves of the New Exception, Seller may, in Seller’s sole discretion,
notify Purchaser as to whether it is willing to cure the New Exception;
provided, however, that Seller may not disclaim any Must Cure Objections. If
Seller

 

7



--------------------------------------------------------------------------------

elects to cure the New Exception, Seller shall be entitled to reasonable
adjournments of the Closing Date to cure the New Exception, not to exceed thirty
(30) days in the aggregate. If Seller fails to deliver a notice to Purchaser
within three (3) days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception. If
Purchaser is dissatisfied with Seller’s response, or lack thereof, Purchaser
may, as its exclusive remedy elect either: (a) to terminate this Contract, in
which event the Deposit shall be promptly returned to Purchaser or (b) to waive
the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception. If Purchaser fails to notify Seller of its election to terminate this
Contract in accordance with the foregoing sentence within five (5) days after
the expiration of the New Exception Review Period, Purchaser shall be deemed to
have elected to approve and irrevocably waive any objections to the New
Exception, but nothing stated herein shall limit Seller’s obligation to cure or
otherwise remove any Must Cure Objections. If Seller fails to cure such New
Exception by the Closing Date (as may be adjourned), then Purchaser may, as its
exclusive remedy, either (a) accept the Title Documents and Survey without
resolution of such New Exception without any reduction or abatement of the
Purchase Price, or (b) terminate this Contract, in which event the Deposit shall
be returned to Purchaser (subject to Purchaser’s obligations under
Section 3.5.2).

4.6 Purchaser Financing. Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.

ARTICLE V

CLOSING

5.1 Closing Date. The Closing shall occur twenty (20) days following the
expiration of the Feasibility Period at the time set forth in Section 2.2.3 (the
“Closing Date”) through an escrow with Escrow Agent, whereby Seller, Purchaser
and their attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means.

5.2 Seller Closing Deliveries. No later than 1 Business Day prior to the Closing
Date, Seller shall deliver to Escrow Agent, each of the following items:

5.2.1 Special Warranty Deed (the “Deed”) in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2 A Bill of Sale in the form attached as Exhibit C.

5.2.3 A General Assignment in the form attached as Exhibit D (the “General
Assignment”).

5.2.4 An Assignment of Leases and Security Deposits in the form attached as
Exhibit E (the “Leases Assignment”).

5.2.5 Intentionally Omitted.

 

8



--------------------------------------------------------------------------------

5.2.6 Seller’s counterpart signature to the closing statement prepared by the
Title Insurer.

5.2.7 A title affidavit or an indemnity form reasonably acceptable to Seller,
which is sufficient to enable Title Insurer to delete the removable standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment and any other Objections, Must Cure Objections or New
Exceptions that Seller is required or has committed to cure, as applicable, in
accordance with this Contract; provided however, that Seller shall not be
obligated to provide a title affidavit or an indemnity form addressing the
pre-printed exceptions related to the Survey if Purchaser has not provided a new
or updated Survey to the Title Company as referenced in Section 4.2.

5.2.8 A certification of Seller’s non-foreign status pursuant to Section 1445 of
the Internal Revenue Code of 1986, as amended.

5.2.9 Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller’s
authority to consummate this transaction.

5.2.10 An updated Rent Roll (as hereinafter defined) effective as of a date no
more than three (3) Business Days prior to the Closing Date; provided, however,
that the content of such updated Rent Roll shall in no event expand or modify
the conditions to Purchaser’s obligation to close as specified under
Section 8.1.

5.2.11 An updated Property Contracts List (as hereinafter defined) effective as
of a date no more than three (3) Business Days prior to the Closing Date;
provided, however, that the content of such updated Property Contracts List
shall in no event expand or modify the conditions to Purchaser’s obligation to
close as specified under Section 8.1.

5.2.12 An estoppel certificate delivered in accordance with Section 8.3 herein
originally executed by Tenant.

5.2.13 The Lease and Lease Guaranty with fully-executed original signatures.

5.2.14 All assignable guaranties and warranties which Seller has received in
connection with any items that are landlord’s responsibility under the Lease,
including but not limited to any and all roof warranties, and Seller shall
cooperate with Purchaser at Purchaser’s expense in enforcing any such guaranties
and warranties not assignable, which obligation shall survive the Closing.

5.2.15 An executed Post-Closing Escrow Agreement together with the deposit of
the Escrow Funds with Escrow Agent in accordance with Section 6.3 herein.

5.3 Purchaser Closing Deliveries. No later than 1 Business Day prior to the
Closing Date (except for the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3), Purchaser shall deliver to
the Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

 

9



--------------------------------------------------------------------------------

5.3.1 The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2 Any declaration or other statement which may be required to be submitted
to the local assessor.

5.3.3 Purchaser’s counterpart signature to the closing statement prepared by the
Title Insurer.

5.3.4 A countersigned counterpart of the General Assignment.

5.3.5 A countersigned counterpart of the Leases Assignment.

5.3.6 Notification letters to Tenant prepared and executed by Purchaser in the
form attached hereto as Exhibit G, which shall be delivered to Tenant by
Purchaser immediately after Closing.

5.3.7 Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser’s
authority to consummate this transaction.

5.3.8 A countersigned counterpart of the Post-Closing Escrow Agreement.

5.4 Closing Prorations and Adjustments.

5.4.1 General. All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date. Seller shall prepare a proration schedule (the “Proration
Schedule”) of the adjustments described in this Section 5.4 prior to Closing.
Such adjustments shall be paid by Purchaser to Seller (if the prorations result
in a net credit to Seller) or by Seller to Purchaser (if the prorations result
in a net credit by Purchaser), by increasing or reducing the cash to be paid by
Purchaser at Closing. Notwithstanding anything to the contrary contained in this
Contract, in no event shall the Seller and Purchaser prorate any items that are
paid by the Tenants in accordance with their applicable Leases directly to any
third party.

5.4.2 Intentionally Omitted.

5.4.3 Intentionally Omitted.

5.4.4 Intentionally Omitted.

5.4.5 Intentionally Omitted.

 

10



--------------------------------------------------------------------------------

5.4.6 Leases.

5.4.6.1 All rent (whether fixed monthly rentals, additional rentals, escalation
rentals, retroactive rentals, operating cost pass-throughs or other sums and
charges payable by Tenant under the Lease), income and expenses from any portion
of the Property shall be prorated as of the Closing Date. Purchaser shall
receive all rent and income attributable to dates from and after the Closing
Date. Seller shall receive all rent and income attributable to dates prior to
the Closing Date.

5.4.6.2 Intentionally Omitted.

5.4.6.3 Intentionally Omitted.

5.4.6.4 Seller shall be responsible for the payment of all Tenant Inducement
Costs (as such term is hereinafter defined) and Leasing Commissions (as such
term is hereinafter defined) that are required to be paid as a result of the
Lease, or any amendment to the Lease, that was signed by Seller prior to the
Effective Date, but expressly excluding each of the following which shall be
Purchaser’s responsibility: (i) any refurbishment allowance or similar Tenant
Inducement Cost or Leasing Commissions that may become payable pursuant to the
express terms of a Lease amendment if Tenant exercises subsequent to the
Effective Date a renewal, extension, expansion or similar option thereunder; and
(ii) any Leasing Commissions that Purchaser obligates itself to pay to its
broker or Tenant’s broker with respect to any such renewal, extension, expansion
or similar option. Seller shall have no obligation to Purchaser for the payment
of any other Tenant Inducement Costs or Leasing Commissions, including, without
limitation, any Tenant Inducement Costs or Leasing Commissions payable with
respect to any new Lease amendment entered into after the Effective Date that is
approved by Purchaser. If any Leasing Commission or Tenant Inducement Cost the
payment of which is Seller’s responsibility, as provided above, has not been
paid by Closing, then Purchaser will receive a credit at Closing for the unpaid
amount. If before Closing Seller pays any Leasing Commission or Tenant
Inducement Cost required to be paid before Closing but the payment of which is
Purchaser’s responsibility (such as a Leasing Commission due upon execution of a
new Lease after the Effective Date), then Seller will receive a credit from
Purchaser at Closing for the amount so paid. For the purposes hereof, “Tenant
Inducement Costs” shall mean any out-of-pocket payments required under the Lease
to be paid by the landlord thereunder to or for the benefit of the Tenant
thereunder which is in the nature of a tenant inducement, including, without
limitation, tenant improvement costs (whether paid by the landlord to the tenant
as a cash allowance or incurred by the landlord in the performance of such
tenant improvements), lease buyout costs, and moving, design and refurbishment
allowances. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being agreed that Seller shall bear
the loss resulting from any free rental period until the Closing Date and that
Purchaser shall bear the loss from and after the Closing. The term “Leasing
Commissions” shall mean any brokerage commission, fee or other compensation
owing in connection with the Lease.

 

11



--------------------------------------------------------------------------------

5.4.7 Insurance. Subject to Article XI, Seller shall have the risk of loss of
the Property until 11:59 p.m. the day prior to the Closing Date (the “Risk of
Loss Transfer”), after which time the risk of loss shall pass to Purchaser.

5.4.8 Intentionally Omitted.

5.4.9 Closing Costs. Seller shall pay any transfer, sales, use, gross receipts
or similar taxes, the cost of recording any instruments required to discharge
any liens or encumbrances against the Property, the base premium required to be
paid by Purchaser with respect to the Title Policy to the extent required
pursuant to Section 4.1, and one-half of the customary closing costs of the
Escrow Agent. Purchaser shall pay the premium for any special endorsements to
the Title Policy, the premiums for any lender policy of title insurance in
connection with any Purchaser financing along with any recording costs or other
fees in connection with such financing and one-half of the customary closing
costs of the Escrow Agent.

5.4.10 Intentionally Omitted.

5.4.11 Possession. Possession of the Property, subject to the Lease and the
Permitted Exceptions, shall be delivered to Purchaser at the Closing upon
release from escrow of all items to be delivered by Purchaser pursuant to
Section 5.3. To the extent reasonably available to Seller, Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller’s books and records (other than proprietary information)
(collectively, “Seller’s Property-Related Files and Records”) regarding the
Property shall be made available to Purchaser at the Property after the Closing.

5.5 Post Closing Adjustments. Purchaser or Seller may request that Purchaser and
Seller undertake to re-adjust any item on the Proration Schedule (or any item
omitted therefrom), with the exception of real property taxes which shall be
final and not subject to readjustment, in accordance with the provisions of
Section 5.4 of this Contract; provided, however, that neither party shall have
any obligation to re-adjust any items (a) after the expiration of sixty
(60) days after Closing, or (b) subject to such 60-day period, unless such items
exceed $5,000.00 in magnitude (either individually or in the aggregate).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1 Seller’s Representations. Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1 Seller is validly existing and in good standing under the laws of the
state of its formation set forth in the initial paragraph of this Contract; and
at the Closing shall have the entity power and authority to sell and convey the
Property and to execute the documents to be executed by Seller and prior to the
Closing will have taken as applicable, all corporate, partnership, limited
liability company or equivalent entity actions required for the execution and

 

12



--------------------------------------------------------------------------------

delivery of this Contract, and the consummation of the transactions contemplated
by this Contract. The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Seller is
a party or by which Seller is otherwise bound, which conflict, breach or default
would have a material adverse affect on Seller’s ability to consummate the
transaction contemplated by this Contract or on the Property. This Contract is a
valid and binding agreement against Seller in accordance with its terms;

6.1.2 Seller is not a “foreign person,” as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3 There are no material actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened in writing
against the Property;

6.1.4 Seller has not received any written notice of any material default by
Seller under the Lease;

6.1.5 The rent roll attached hereto as Schedule 6.1.5 (the “Rent Roll”) (as
updated pursuant to Section 5.2.10) is accurate in all material respects;

6.1.6 Seller has not received any written notice from a governmental agency of
any uncured material violations of any federal, state, county or municipal law,
ordinance, order, regulation or requirement affecting the Property;

6.1.7 Seller owns good and marketable legal and beneficial fee simple title to
the Property, free and clear of all liens and encumbrances except for the
Permitted Exceptions and the Lease;

6.1.8 There are no parties in possession of any portion of the Property except
Seller and Tenant under the Lease;

6.1.9 Except for the Lease, there are no leases, licenses, occupancy agreements
or other similar agreements affecting the Property or granting any other person
or entity the right to occupy or use the Property;

6.1.10 Seller has not granted to any person or entity any option or other right
to purchase to the Property and no person or entity has any option or other
right to purchase the Property;

6.1.11 Seller has no employees or other personnel employed at the Property;

6.1.12 Seller has not retained anyone to file notices of protest against, or to
commence actions to review, real property tax assessments against the Property;

 

13



--------------------------------------------------------------------------------

6.1.13 To Seller’s knowledge, none of its investors, affiliates or brokers or
other agents (if any), acting or benefiting in any capacity in connection with
this Contract is a Prohibited Person; and

6.1.14 Seller is not and is not acting on behalf of (i) an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (ii) a “plan” within the meaning of
Section 4975 of the Code or (iii) an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA, of
any such employee benefit plan or plan.

6.2 AS-IS. THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS” CONDITION AND
“WITH ALL FAULTS” AS OF THE EFFECTIVE DATE AND AS OF CLOSING. EXCEPT AS
EXPRESSLY SET FORTH IN THIS CONTRACT, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN
MADE OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY
ANY PARTNER, OFFICER, PERSON, FIRM, AGENT, ATTORNEY OR REPRESENTATIVE ACTING OR
PURPORTING TO ACT ON BEHALF OF SELLER AS TO I) THE CONDITION OR STATE OF REPAIR
OF THE PROPERTY; II) THE COMPLIANCE OR NON-COMPLIANCE OF THE PROPERTY WITH ANY
APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY
APPLICABLE ZONING, BUILDING OR DEVELOPMENT CODES); III) THE VALUE, EXPENSE OF
OPERATION, OR INCOME POTENTIAL OF THE PROPERTY; IV) ANY OTHER FACT OR CONDITION
WHICH HAS OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR,
COMPLIANCE, VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR
ANY PORTION THEREOF; OR V) WHETHER THE PROPERTY CONTAINS ASBESTOS OR HARMFUL OR
TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF SAME. THE
PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN
THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS CONTRACT
AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS THEIR
AGREEMENT, AND THAT THIS CONTRACT HAS BEEN ENTERED INTO AFTER FULL
INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR
FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION
BY THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN
THIS CONTRACT OR THE EXHIBITS ANNEXED HERETO.

PURCHASER WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES AND DISCHARGES
SELLER’S INDEMNIFIED PARTIES OF EACH SELLER FROM ANY AND ALL DEMANDS, CLAIMS
(INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT), LEGAL OR
ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES,
LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN (COLLECTIVELY, “CLAIMS”), THAT MAY ARISE ON ACCOUNT OF OR
IN ANY WAY BE CONNECTED WITH THE PROPERTY, THE PHYSICAL CONDITION THEREOF, OR
ANY LAW OR REGULATION APPLICABLE

 

14



--------------------------------------------------------------------------------

THERETO (INCLUDING, WITHOUT LIMITATION, CLAIMS UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. SECTION 6901, ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF
1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION
1251, ET SEQ.), THE SAFE DRINKING WATER ACT (49 U.S.C. SECTION 1801, ET SEQ.),
THE HAZARDOUS TRANSPORTATION ACT (42 U.S.C. SECTION 6901, ET SEQ.), AND THE
TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION 2601, ET SEQ.). WITHOUT LIMITING
THE FOREGOING, PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER AND ALL OTHER SELLER’S INDEMNIFIED PARTIES FROM
ANY AND ALL CLAIMS, MATTERS ARISING OUT OF LATENT OR PATENT DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS AFFECTING THE PROPERTY. AS PART OF THE PROVISIONS OF THIS SECTION
6.2, BUT NOT AS A LIMITATION THEREON, PURCHASER HEREBY AGREES, REPRESENTS AND
WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE
KNOWN OR DISCLOSED, AND PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS
WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE
PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES AND REGULATIONS. PURCHASER
AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES
OR OTHER ENVIRONMENTAL CONDITIONS ON OR ABOUT THE PROPERTY BE REQUIRED AFTER THE
DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL NOT BE THE
RESPONSIBILITY OF SELLER.

The provisions of this Section 6.2 shall survive Closing and the delivery of the
Deed to Purchaser.

6.3 Survival of Seller’s Representations. Seller and Purchaser agree that
Seller’s Representations shall survive Closing for a period of nine (9) months
(the “Survival Period”). Seller shall have no liability after the Survival
Period with respect to Seller’s Representations contained herein except to the
extent that Purchaser has delivered notice to Seller during the Survival Period
for breach of any of Seller’s Representations. Under no circumstances shall
Seller be liable to Purchaser for more than $300,000.00 in any individual
instance or in the aggregate for all representations, warranties, liabilities,
covenants, indemnities and/or obligations of Seller under this Contract and/or
any documents executed and delivered by Seller in connection with the Closing,
including, without limitation, any breaches of Seller’s Representations, nor
shall Purchaser be entitled to bring any claim for such matters unless the claim
for damages (either in the aggregate or as to any individual claim) by Purchaser
exceeds $25,000.00. In the event that Seller breaches any representation
contained in Section 6.1 and Purchaser had knowledge of such breach prior to the
Closing Date, and elected to close regardless, Purchaser shall be deemed to have
waived any right of recovery, and Seller shall not have any liability in
connection therewith. To secure the Seller liability contemplated by this
Section 6.3, Seller shall deposit a cash amount at Closing in escrow equal to
$300,000.00 (the “Escrow Funds”) to be held by Escrow Agent pursuant to the
terms of a post-closing escrow

 

15



--------------------------------------------------------------------------------

agreement in a form reasonably acceptable to Seller and Purchaser (the
“Post-Closing Escrow Agreement”), which Post-Closing Escrow Agreement shall
state that the Escrow Funds shall be made available to Purchaser on account of
any liability with respect to Seller’s Representations contained herein to the
extent Purchaser has delivered notice to Escrow Agent on or before the ninetieth
(90th) day following the Closing Date, it being understood that if Purchaser
fails to deliver such notice within such ninety-day period, Escrow Agent shall
disburse the Escrow Funds to Seller; provided, however, that the failure to
deliver such notice within such ninety-day period and/or the disbursement of the
Escrow Funds to Seller shall not reduce, diminish or otherwise be deemed to
reduce or diminish Purchaser’s right to pursue any action against Seller that is
otherwise noticed during the Survival Period as otherwise contemplated by this
Section 6.3.

6.4 Definition of Seller’s Knowledge. Any representations and warranties made
“to the knowledge of Seller” shall not be deemed to imply any duty of inquiry.
For purposes of this Contract, the term Seller’s “knowledge” shall mean and
refer only to actual knowledge of the “Designated Representative” of the Seller
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon such Designated Representative any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Representative any individual
personal liability. As used herein, the term “Designated Representative” shall
refer to Rodrigo Godoi and Seller represents and warrants to Purchaser that
Designated Representative is an individual with personal knowledge of the
Property, Tenant, Lease, management of the Property and the Seller’s
representations contained herein.

6.5 Representations and Warranties of Purchaser. For the purpose of inducing
Seller to enter into this Contract and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following as of the Effective Date and as of the Closing Date:

6.5.1 Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.

6.5.2 Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser. The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Purchaser is
a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser’s ability to
consummate the transaction contemplated by this Contract. This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

 

16



--------------------------------------------------------------------------------

6.5.3 No pending or, to the knowledge of Purchaser, threatened litigation exists
which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.

6.5.4 Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5 The Broker and its affiliates do not, and will not at the Closing, have
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6 Purchaser is not a Prohibited Person.

6.5.7 The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

6.5.8 (a) Purchaser is not an employee benefit plan as defined in Section 3(3)
of the Employment Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “Plan” as defined in Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”); (b) the assets of
Purchaser do not constitute “plan assets” of one or more such plans for purposes
of Title I of ERISA or Section 4975 of the Code; (c) Purchaser is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Purchaser do not constitute plan assets of one or more such plans; and
(d) transactions by or with Purchaser are not in violation of state statutes
applicable to Purchaser regulating investments of and fiduciary obligations with
respect to governmental plans.

ARTICLE VII

OPERATION OF THE PROPERTY

7.1 Leases and Property Contracts. From and after the Effective Date, Seller
will not enter into new Property Contracts, new leases at the Property or modify
or terminate the Lease or Property Contracts except upon five (5) Business Days
prior written notice to Purchaser and with the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed prior to the expiration of the Feasibility Period, but may be withheld
in Purchaser’s sole discretion thereafter. The phrase “upon five (5) Business
Days prior written notice to Purchaser and with the prior written consent of
Purchaser” as used in the above sentence shall mean that Purchaser shall have
five (5) Business Days after purchaser receives a true, correct and complete
copy of any agreement subject to this Section 7.1 or a summary of the proposed
business terms to review and to approve or disapprove in writing such agreement
or summary; it being the understanding, however, that Purchaser’s failure to
respond in writing within said five (5) Business Day period shall be deemed
approval so long as such notice contains a caption in bold capital letters
stating that a failure to so respond shall be deemed approval by Purchaser
referencing this section of the Contract.

 

17



--------------------------------------------------------------------------------

7.2 General Operation of Property. Except as specifically set forth in this
Article VII, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in Seller’s sole discretion
to address (a) any life or safety issue at the Property, (b) any requirements of
or obligations under the Lease, (c) any requirements of or obligations under any
Development Agreement or any Declarations and REAs, or (d) any other matter
which in Seller’s reasonable discretion materially adversely affects the use,
operation or value of the Property, Seller will not make any material
alterations to the Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, denied or delayed prior the expiration of
the Feasibility Period, but may be withheld in Purchaser’s sole discretion
thereafter.

7.3 Liens. Other than utility easements and temporary construction easements
granted by Seller in the ordinary course of business, Seller covenants that it
will not voluntarily create or cause any lien or encumbrance to attach to the
Property (which in any event will not include any lien created by any Tenant)
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed prior the expiration of the Feasibility Period, but may be withheld in
Purchaser’s sole discretion thereafter. Nothing stated herein shall affect
Seller’s obligations to remove Must Cure Objections.

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

8.1 Purchaser’s Conditions to Closing. Purchaser’s obligation to close under
this Contract shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:

8.1.1 All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.1.2 Each of Seller’s Representations shall be true in all material respects as
of the Closing Date;

8.1.3 Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder;

8.1.4 Seller shall not be a debtor in any bankruptcy proceeding nor shall have
been in the last 6 months a debtor in any bankruptcy proceeding; and

8.1.5 Possession of the Property shall be delivered to Purchaser free and clear
of all tenancies and other occupancies except for the Lease.

 

18



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1 and in Section 8.3. If any condition set forth in Sections 8.1.1,
8.1.3, 8.1.4, or 8.1.5 is not met, Purchaser may (a) waive any of the foregoing
conditions and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price, or (b) if such failure constitutes a default
by Seller, exercise any of its remedies pursuant to Section 10.2. If the
condition set forth in Section 8.1.2 is not met, Seller shall not be in default
pursuant to Section 10.2 unless Seller shall have knowingly made a material
misrepresentation thereunder (in which case, Purchaser may proceed with the
exercise of its remedies pursuant to Section 10.2), and Purchaser may, as its
sole and exclusive remedy, (i) notify Seller of Purchaser’s election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.

8.2 Seller’s Conditions to Closing. Without limiting any of the rights of Seller
elsewhere provided for in this Contract, Seller’s obligation to close with
respect to conveyance of the Property under this Contract shall be subject to
and conditioned upon the fulfillment of the following conditions precedent:

8.2.1 All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.2.2 Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;
and

8.2.3 Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

8.3 Estoppel Certificates. Seller agrees to use commercially reasonable efforts
to obtain and deliver to Purchaser an estoppel certificate originally executed
by Tenant in substantially the form of Exhibit H attached hereto. If Seller is
unable to obtain and deliver a Conforming Tenant Estoppel to Purchaser, at or
prior to Closing, after using commercially reasonable efforts, Seller shall not
be deemed in default hereunder, however, Purchaser may either (i) extend the
Closing Date for a reasonable period to obtain the Conforming Tenant Estoppel,
in which event, Seller shall continue to use commercially reasonable efforts to
obtain the Conforming Tenant Estoppel, or (ii) terminate this Contract by
delivery of written notice to Seller on or before the Closing, in which event
the Deposit shall be returned to Purchaser, and neither party shall have any
further liabilities or obligations hereunder except for the Survival Provisions.
As used herein, a “Conforming Tenant Estoppel” will mean either (i) an estoppel
certificate dated as of a date not earlier than thirty (30) days prior to
Closing signed by Tenant

 

19



--------------------------------------------------------------------------------

and substantially in the form of Exhibit H, with all blanks filled in with
information that materially conforms to the information set forth in the Rent
Roll and with no material deletions made or material additional information
added that is inconsistent with the statements set forth in such form or with
the information set forth in such Rent Roll and with no reference to landlord
defaults or outstanding landlord obligations; or (ii) an estoppel certificate
that is otherwise acceptable to Purchaser. If Seller delivers a signed estoppel
certificate to Purchaser for review and Purchaser does not notify Seller that
such estoppel certificate is unacceptable by the earlier of (a) five (5)
Business Days after delivery thereof, or (b) the Closing Date, then such
estoppel certificate will be deemed accepted by Purchaser.

8.4 SNDA. If requested by Purchaser’s lender, Seller shall use commercially
reasonable efforts to obtain a subordination, non-disturbance and attornment
agreement in a form reasonably acceptable to Purchaser’s lender prior to the
Closing Date; however, Seller’s failure to obtain the same shall not be a
default hereunder or a condition to Closing.

ARTICLE IX

BROKERAGE

9.1 Indemnity. Seller represents and warrants to Purchaser that it has dealt
only with Stan Johnson Company, 6120 S. Yale Avenue, Suite 300, Tulsa, Oklahoma
74136 (“Broker”) in connection with this Contract. Seller and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder’s fees
arising from or attributable to the acts or omissions of the indemnifying party.

9.2 Broker Commission. If, as and when the Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract. Broker shall
not be deemed a party or third party beneficiary of this Contract.

ARTICLE X

DEFAULTS AND REMEDIES

10.1 Purchaser Default. If Purchaser defaults in its obligations hereunder to
(a) deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to Seller the deliveries
specified under Section 5.3 on the date required thereunder, or (c) deliver the
Purchase Price at the time required by Section 2.2.3 and close on the purchase
of the Property on the Closing Date, then, without the right to cure such
default, Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver
the Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property. If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than ten (10) days after written notice from Seller, then
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property. The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser’s indemnity

 

20



--------------------------------------------------------------------------------

and confidentiality obligations hereunder, Seller’s sole and exclusive remedy
for Purchaser’s failure to perform its obligation to purchase the Property or
breach of a representation or warranty. Seller expressly waives the remedies of
specific performance and additional damages for such default by Purchaser.
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY. SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED
TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2 Seller Default. If Seller, prior to the Closing, defaults in its covenants
or obligations under this Contract, including to sell the Property as required
by this Contract and, other than a failure to tender Seller’s required closing
deliveries on the Closing Date, such default continues for more than ten
(10) days after written notice from Purchaser, then, at Purchaser’s election and
as Purchaser’s sole and exclusive remedy, either (a) this Contract shall
terminate, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Purchaser may recover,
as its sole recoverable damages (but without limiting its right to receive a
refund of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $75,000.00 in aggregate, including,
without limitation, any (A) costs of inspection, (B) Purchaser’s reasonable
attorney’s fees, (C) rate lock costs, (D) breakage costs (and any other cost and
expenses incidental to Buyer’s capital markets commitment, if any), and (E) all
third party reports (including, without limitation, zoning reports, title
reports, environmental reports, and property assessment reports), or (b) subject
to the conditions below, Purchaser may seek specific performance of Seller’s
obligation to deliver the Deed pursuant to this Contract (but not damages).
Purchaser may seek specific performance of Seller’s obligation to deliver the
Deed pursuant to this Contract only if, as a condition precedent to initiating
such litigation for specific performance, Purchaser first shall Purchaser first
shall (i) not otherwise be in default under this Contract; (ii) deliver all
Purchaser Closing documents to Escrow Agent in accordance with the requirements
of this Contract, including, without limitation, Sections 2.2.3 and 5.3; and
(ii) file suit therefor with the court on or before the 90th day after the
Closing Date; if Purchaser fails to file an action for specific performance
within 90 days after the Closing Date, then Purchaser shall be deemed to have
elected to terminate the Contract in accordance with subsection (a) above. Upon
Seller’s written request, Purchaser agrees that it shall promptly deliver to
Seller an assignment of all of Purchaser’s right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the foregoing sentence. SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF

 

21



--------------------------------------------------------------------------------

ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. UNDER NO CIRCUMSTANCES MAY PURCHASER
SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE
OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS
OBLIGATIONS UNDER THIS CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE
ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

ARTICLE XI

RISK OF LOSS OR CASUALTY

11.1 Major Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Risk of Loss Transfer, and the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the “Repairs”) is more than $250,000.00 or gives Tenant the right
to terminate the Lease or abate rent under the Lease (unless such abated rent is
reimbursed, in full, to landlord by Tenant’s business interruption insurance),
then Seller shall have no obligation to make such Repairs, and shall notify
Purchaser in writing of such damage or destruction (the “Damage Notice”). Within
ten (10) days after Purchaser’s receipt of the Damage Notice, Purchaser may
elect at its option to terminate this Contract by delivering written notice to
Seller in which event the Deposit shall be refunded to Purchaser. In the event
Purchaser fails to terminate this Contract within the foregoing 10-day period,
this transaction shall be closed in accordance with Section 11.3 below.

11.2 Minor Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to the Risk of Loss Transfer, and the cost of
Repairs is equal to or less than $250,000.00 and Tenant has no right to
terminate the Lease or abate rent under the Lease (unless such abated rent is
reimbursed, in full, to landlord by Tenant’s business interruption insurance),
then this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty. In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing. Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.

11.3 Closing. In the event Purchaser fails to terminate this Contract following
a casualty as set forth in Section 11.1, or in the event of a casualty as set
forth in Section 11.2, then this transaction shall be closed in accordance with
the terms of the Contract, at Seller’s election, either (a) for the full
Purchase Price, notwithstanding any such casualty, in which case Purchaser
shall, at Closing, execute and deliver an assignment and assumption (in a form
reasonably required by Seller) of Seller’s rights and obligations with respect
to the insurance claim related to such casualty, and thereafter Purchaser shall
receive all insurance proceeds pertaining to such claim, less any amounts which
may already have been spent by Seller for Repairs (plus a credit against the
Purchase Price at Closing in the amount of any deductible payable by Seller in
connection therewith); or (b) for the full Purchase Price less a credit to
Purchaser in the amount necessary to complete such Repairs (less any amounts
which may already have been spent by Seller for Repairs).

 

22



--------------------------------------------------------------------------------

11.4 Repairs. To the extent that Seller elects to commence any Repairs prior to
Closing, then Seller shall be entitled to receive and apply available insurance
proceeds to any portion of such Repairs completed or installed prior to Closing,
with Purchaser being responsible for completion of such Repairs after Closing.
To the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.

ARTICLE XII

EMINENT DOMAIN

12.1 Eminent Domain. In the event that, at the time of Closing, any material
part of the Property is (or previously has been) acquired, or is about to be
acquired, by any governmental agency by the powers of eminent domain or transfer
in lieu thereof (or in the event that at such time there is any notice of any
such acquisition or intent to acquire by any such governmental agency) or such
acquisition or potential acquisition would give Tenant the right to terminate
the Lease or abate rent under the Lease (unless such abated rent is reimbursed,
in full, to landlord by Tenant’s business interruption insurance), Purchaser, in
each instance, shall have the right, at Purchaser’s option, to terminate this
Contract by giving written notice within ten (10) days after Purchaser’s receipt
from Seller of notice of the occurrence of such event, and if Purchaser so
terminates this Contract, Purchaser shall recover the Deposit hereunder. If
Purchaser fails to terminate this Contract within such 10-day period, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award.

ARTICLE XIII

MISCELLANEOUS

13.1 Binding Effect of Contract. This Contract shall not be binding on either
party until executed by both Purchaser and Seller. Neither the Escrow Agent’s
nor the Broker’s execution of this Contract shall be a prerequisite to its
effectiveness. Subject to Section 13.3, this Contract shall be binding upon and
inure to the benefit of Seller and Purchaser, and their respective successors
and permitted assigns.

13.2 Exhibits and Schedules. All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3 Assignability. Except to the extent required to comply with the provisions
of Section 13.18 related to a 1031 Exchange, this Contract is not assignable by
Purchaser without first obtaining the prior written approval of Seller.
Notwithstanding the foregoing, Purchaser may assign this Contract, without first
obtaining the prior written approval of Seller, to one or more entities so long
as (a) Purchaser is an affiliate of the purchasing entity(ies), (b) Purchaser is
not released from its liability hereunder, and (c) Purchaser provides

 

23



--------------------------------------------------------------------------------

written notice to Seller of any proposed assignment no later than three
(3) Business Days prior to the Closing Date. As used herein, an affiliate is a
person or entity controlled by, under common control with, or controlling
another person or entity. Any transfer after the date hereof of a majority of
the stock, partnership interests, membership interests or other beneficial
interests of Purchaser, whether in a single transaction or in a series of
transactions, without obtaining the prior written consent of Seller, shall be
deemed a prohibited assignment by Purchaser of its interest hereunder, except as
provided in the first sentence of this paragraph. No transfer or assignment by
Purchaser in violation of the provisions hereof shall be valid or enforceable.

13.4 Captions. The captions, headings, and arrangements used in this Contract
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.

13.5 Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

13.6 Notices. All notices, demands, requests and other communications required
or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than three (3) Business Days thereafter.
All notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

c/o Cantor Fitzgerald

110 East 59th Street

New York, NY 10022

Attn: Ken Carpenter

Facsimile:___________

kcarpenter@cantor.com

 

24



--------------------------------------------------------------------------------

With a copy to:

Cozen O’Connor

277 Park Avenue, 20th Floor

New York, New York 10172

Attn: William Davis, Esq.

Telephone: (212) 883-4947

Facsimile: (212) 986-0604

Email: wdavis@cozen.com

To Seller:

Mohr Whitsett, LLC

14643 Dallas Parkway, Suite 1000

Dallas, Texas 75254

Attention: Rodrigo Godoi

Telephone: 214-273-8640

Facsimile:    

Email: rodrigo@mohrcap.com

With a copy to:

Munsch Hardt Kopf & Harr, P.C.

500 N. Akard Street, Suite 3800

Dallas, Texas 75201

Attention: Ian M. Fairchild

Telephone: 214-855-7595

Facsimile: 214-978-5354

Email: ifairchild@munsch.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Chicago Title

5501 LBJ Freeway, Suite 200

Dallas, Texas 75240

Attention: Debby Moore

Telephone: 214-987-6780

Facsimile: 214-570-0210

Email: debby.moore@cttdallas.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7 Governing Law and Venue. The laws of the State of Texas shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein except for the conflict of laws provisions thereof.
All claims, disputes and other matters in question arising out of or relating to
this Contract, or the breach thereof, shall be decided by proceedings instituted
and litigated in a court of competent jurisdiction in the state in which the
Property is situated, and the parties hereto expressly consent to the venue and
jurisdiction of such court.

 

25



--------------------------------------------------------------------------------

13.8 Entire Agreement. This Contract embodies the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.

13.9 Amendments. This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) the signature of the Escrow
Agent shall not be required as to any amendment of this Contract other than an
amendment of Section 2.3, and (b) the signature of the Broker shall not be
required as to any amendment of this Contract.

13.10 Severability. In the event that any part of this Contract shall be held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be reformed, and enforced to the maximum extent permitted by law. If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.11 Multiple Counterparts/Facsimile Signatures. This Contract may be executed
in a number of identical counterparts. This Contract may be executed by
facsimile signatures or electronic delivery of signatures which shall be binding
on the parties hereto, with original signatures to be delivered as soon as
reasonably practical thereafter.

13.12 Construction. No provision of this Contract shall be construed in favor
of, or against, any particular party by reason of any presumption with respect
to the drafting of this Contract; both parties, being represented by counsel,
having fully participated in the negotiation of this instrument.

13.13 Confidentiality. Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser’s or Seller’s lenders, investors, attorneys and
accountants. Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, shall be confidential and Purchaser shall be prohibited from making
such information public to any other person or entity other than its Consultants
and/or investors, without Seller’s prior written authorization, which may be
granted or denied in Seller’s sole discretion. In addition, Purchaser shall use
its reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract. Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.

 

26



--------------------------------------------------------------------------------

Purchaser shall not disclose to Seller any Third-Party Reports (or any
information contained therein) obtained by Purchaser in the course of
Purchaser’s inspection of the Property, without Sellers’ prior written
authorization, which may be granted or denied in Sellers’ sole and absolute
discretion. This obligation shall survive any termination of this Contract and
the Closing of the transaction contemplated by this Contract.

Purchaser shall not be liable for any consequential, special or punitive damages
in connection with any of the foregoing. Any confidentiality requirements stated
hereunder shall not survive Closing.

13.14 Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Contract and any aspect thereof.

13.15 Waiver. No delay or omission to exercise any right or power accruing upon
any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Contract shall
be established by conduct, custom, or course of dealing and all waivers must be
in writing and signed by the waiving party.

13.16 Attorneys’ Fees. In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the substantially
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys’ fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.17 Time Zone/Time Periods. Any reference in this Contract to a specific time
shall refer to Central Time. Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18 Like-Kind Exchange Cooperation Clause. Seller and Purchaser acknowledge
and agree that the purchase and sale of the Property may be part of a tax-free
exchange under Section 1031 of the Code for either Purchaser or Seller. Each
party hereby agrees to take all reasonable steps on or before the Closing Date
to facilitate such exchange if requested by the other party, provided that
(a) no party making such accommodation shall be required to acquire any
substitute property, (b) such exchange shall not affect the representations,
warranties, liabilities, covenants and obligations of the Parties to each other
under the Contract, (c) no party making such accommodation shall incur any
additional cost, expense or liability in connection with such exchange (other
than expenses of reviewing and executing documents required in connection with
such exchange), and (d) no dates in the Contract will be extended as a result
thereof unless by mutual written agreement of the parties or pursuant to the
last sentence of this Section 13.18. Notwithstanding anything to the contrary
contained in the foregoing, if Seller so elects to close the transfer of the
Property as an exchange, then (i) Seller, at its sole option, may delegate its
obligations to transfer some or all of the assets under the Contract, and may
assign its rights to receive all or a portion of the Purchase Price from
Purchaser, to a deferred exchange qualified intermediary (a “QI”) or to an
exchange accommodation titleholder (“EAT”), as the case may be; (ii) such
delegation and assignment shall in no way reduce, modify

 

27



--------------------------------------------------------------------------------

or otherwise affect the obligations of Seller pursuant to the Contract;
(iii) Seller shall remain fully liable for its obligations under the Contract as
if such delegation and assignment shall not have taken place; (iv) QI or EAT, as
the case may be, shall have no liability to Purchaser; and (v) the closing of
the transfer of the Property to Purchaser shall be undertaken by direct deed,
assignment and other appropriate conveyance from Seller (or, if applicable, from
other affiliates of Seller whom Seller will cause to execute such deeds,
assignments and other appropriate instruments of conveyance) to Purchaser or to
EAT, as the case may be. Notwithstanding anything to the contrary contained in
the foregoing, if Purchaser so elects to close the acquisition of the Property
as an exchange, then (i) Purchaser, at its sole option, may delegate its
obligations to acquire the Property under the Contract, and may assign its
rights to receive the Property from Seller, to a QI or to an EAT, as the case
may be; (ii) such delegation and assignment shall in no way reduce, modify or
otherwise affect the obligations of Purchaser pursuant to the Contract;
(iii) Purchaser shall remain fully liable for its obligations under the Contract
as if such delegation and assignment shall not have taken place; (iv) QI or EAT,
as the case may be, shall have no liability to Seller; and (v) the closing of
the acquisition of the Property by Purchaser or the EAT, as the case may be,
shall be undertaken by direct deed from Seller (or, if applicable, from other
affiliates of Seller whom Seller will cause to execute such deeds, assignments
and other appropriate instruments of conveyance) to Purchaser (or to EAT, as the
case may be).

13.19 No Personal Liability of Officers, Trustees or Directors of Seller’s
Partners. Purchaser acknowledges that this Contract is entered into by Seller
which is a Texas limited liability company, and Purchaser agrees that none of
Seller’s Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20 No Exclusive Negotiations. Seller shall have the right, at all times prior
to the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any binding contract with a third-party for the sale
of the Property unless such contract is contingent on the termination of this
Contract without the Property having been conveyed to Purchaser.

13.21 ADA Disclosure. Purchaser acknowledges that the Property may be subject to
the federal Americans With Disabilities Act (the “ADA”). The ADA requires, among
other matters, that tenants and/or owners of “public accommodations” remove
barriers in order to make the Property accessible to disabled persons and
provide auxiliary aids and services for hearing, vision or speech impaired
persons. Seller makes no warranty, representation or guarantee of any type or
kind with respect to the Property’s compliance with the ADA (or any similar
state or local law) other than the representation that Seller has not received
any written notices of violations as stated herein, and Seller otherwise
expressly disclaims any such representations.

13.22 No Recording. Purchaser shall not cause or allow this Contract or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If Purchaser
records this Contract or any other memorandum

 

28



--------------------------------------------------------------------------------

or evidence thereof, Purchaser shall be in default of its obligations under this
Contract. Purchaser hereby appoints Seller as Purchaser’s attorney-in-fact to
prepare and record any documents necessary to effect the nullification and
release of the Contract or other memorandum or evidence thereof from the public
records. This appointment shall be coupled with an interest and irrevocable.

13.23 Relationship of Parties. Purchaser and Seller acknowledge and agree that
the relationship established between the parties pursuant to this Contract is
only that of a seller and a purchaser of property. Neither Purchaser nor Seller
is, nor shall either hold itself out to be, the agent, employee, joint venturer
or partner of the other party.

13.24 Waiver of Trial by Jury. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN CONNECTION WITH ANY
LITIGATION ARISING OUT OF THIS CONTRACT.

13.25 Seller Marks. Purchaser agrees that Seller, the Property Manager, or any
of their respective affiliates, are the sole owners of all right, title and
interest in and to the Seller Marks (or have the right to use such Seller Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the Seller Marks is granted, transferred, assigned or conveyed
as a result of this Contract. Purchaser further agrees that Purchaser will not
use the Seller Marks for any purpose.

13.26 Non-Solicitation of Employees. Prior to Closing, Purchaser acknowledges
and agrees that, without the express written consent of Seller, neither
Purchaser nor any of Purchaser’s employees, affiliates or agents shall solicit
any of Seller’s employees or any employees located at the Property (or any of
Seller’s affiliates’ employees located at any property owned by such affiliates)
for potential employment.

13.27 Survival. Except for (a) all of the provisions of this Article XIII (other
than Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.1
(subject to the limitations stated at 6.3), 6.2, 6.3, 6.5, 9.1 and 11.4; (c) any
other provisions in this Contract, that by their express terms survive the
termination or Closing; and (d) any payment obligation of Purchaser under this
Contract (the foregoing (a), (b), (c) and (d) referred to herein as the
“Survival Provisions”), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.

13.28 Multiple Purchasers. As used in this Contract, the term “Purchaser” means
all entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract. In the event that “Purchaser” has any obligations
or makes any covenants, representations or warranties under this Contract, the
same shall be made jointly and severally by all entities being a Purchaser
hereunder.

 

29



--------------------------------------------------------------------------------

13.29 State Specific Provisions.

13.29.1 IT IS THE INTENT OF SELLER AND PURCHASER THAT THE RIGHTS AND REMEDIES
WITH RESPECT TO THE TRANSACTION CONTEMPLATED BY THIS CONTRACT SHALL BE GOVERNED
BY LEGAL PRINCIPLES OTHER THAN THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER
PROTECTION ACT. ACCORDINGLY, TO THE MAXIMUM EXTENT APPLICABLE AND PERMITTED BY
LAW (AND WITHOUT ADMITTING SUCH APPLICABILITY), PURCHASER HEREBY WAIVES THE
PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
CHAPTER 17, SUBCHAPTER 3 (OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEXAS
BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. FOR PURPOSES OF THE WAIVERS SET FORTH IN THIS CONTRACT, PURCHASER
HEREBY WARRANTS AND REPRESENTS UNTO SELLER THAT (A) PURCHASER HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE
MERITS AND RISKS OF THE TRANSACTION CONTEMPLATED UNDER THIS CONTRACT,
(B) PURCHASER IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH
SELLER REGARDING THE TRANSACTIONS CONTEMPLATED UNDER THIS CONTRACT,
(C) PURCHASER IS REPRESENTED BY LEGAL COUNSEL THAT IS SEPARATE AND INDEPENDENT
OF SELLER AND SELLER’S LEGAL COUNSEL AND (D) PURCHASER HAS CONSULTED WITH
PURCHASER’S LEGAL COUNSEL REGARDING THIS CONTRACT PRIOR TO PURCHASER’S EXECUTION
OF THIS CONTRACT AND VOLUNTARILY CONSENTS TO THIS WAIVER.

13.29.2 Texas Real Estate License Act. The Texas Real Estate License Act
requires written notice to Purchaser from any licensed real estate broker or
salesman who is to receive a commission that Purchaser should have an attorney
of its own selection examine an abstract of title to the property being acquired
or that Purchaser should be furnished with or should obtain a title insurance
policy. Notice to that effect is, therefore, hereby given to Purchaser on behalf
of the broker(s) identified in Section 9.1 of this Contract, if any.

[Remainder of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

MOHR WHITSETT, LLC ,

a Texas limited liability company

By:  

/s/ Robert A. Mohr

Name:   Robert A. Mohr Title:   Manager Purchaser: CANTOR REAL ESTATE INVESTMENT
MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability company By:  

/s/ Steven Bisgay

Name:   Steven Bisgay Title:   CFO Purchaser’s Tax Identification Number/Social
Security Number:  

 



--------------------------------------------------------------------------------

ESCROW AGENT SIGNATURE PAGE

The undersigned executes the Contract to which this signature page is attached
for the purpose of agreeing to the provisions of Section 2.3 of the Contract,
and hereby establishes                                              , 2018, as
the date of opening of escrow and designates
                                                  as the escrow number assigned
to this escrow.

 

ESCROW AGENT:

CHICAGO TITLE

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this “First Amendment”),
effective as of October 10, 2018, is made by and between MOHR WHITSETT, LLC, a
Texas limited liability company, having an address at 14643 Dallas Parkway,
Suite 1000, Dallas, Texas 75254 (“Seller”), and CANTOR REAL ESTATE INVESTMENT
MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability company, having an
address at c/o Cantor Fitzgerald, 110 East 59th Street, 6th Floor, New York, New
York 10022 (“Buyer”).

Recitals

A. Seller and Buyer entered into that certain Purchase and Sale Contract, made
as of September 10, 2018 (the “Agreement”), by which Seller agreed to sell, and
Buyer agreed to purchase, certain real property located at 651 E. Corporate
Blvd., Lewisville, Texas 75057 as more particularly described in the Agreement.

B. Seller and Buyer now wish to modify the terms of the Agreement, as set forth
in this First Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows,
intending to be legally bound:

1. Defined Terms. Capitalized terms used in this First Amendment and not defined
herein shall have the meanings ascribed to such terms in the Agreement.

2. Due Diligence Period. The first sentence of Section 3.2 of the Agreement is
hereby deleted and the following sentence is hereby inserted in its place:

“Purchaser may, for any reason, or for no reason whatsoever, in Purchaser’s sole
and absolute discretion, terminate this Contract by giving written notice (a
“Termination Notice”) to that effect to Seller and Escrow Agent no later than
5:00 PM on October 19, 2018 (the “Feasibility Period”).”

3. Closing Date. Section 5.1 of the Agreement is hereby deleted and the
following sentence is hereby inserted in its place:

“5.1 Closing Date. The Closing shall occur on October 30, 2018, at the time set
forth in Section 2.2.3 (the “Closing Date”) through an escrow with the Escrow
Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means.”



--------------------------------------------------------------------------------

4. Miscellaneous. Except as expressly modified herein, the Agreement remains in
full force and effect, and Buyer and Seller ratify and affirm the Agreement as
modified herein. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
together constitute the same instrument. Any e-mailed, scanned or otherwise
electronically transmitted copy of any party’s signature to this First Amendment
shall be valid and enforceable as if it were an original. If a provision of this
First Amendment conflicts with a provision of the Agreement, this First
Amendment shall supersede and control.

[the remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date and year first above written.

 

SELLER:

MOHR WHITSETT, LLC,

a Texas limited liability company

By:   /s/ Robert A. Mohr

Name: Robert A. Mohr Title: Manager

 

BUYER:

CANTOR REAL ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC,

a Delaware limited liability company

By:   /s/ Steven Bisgay

Name: Steven Bisgay Title: CFO

[First Amendment to Purchase and Sale Contract]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Second Amendment”),
effective as of October 19, 2018, is made by and between MOHR WHITSETT, LLC, a
Texas limited liability company, having an address at 14643 Dallas Parkway,
Suite 1000, Dallas, Texas 75254 (“Seller”), and CANTOR REAL ESTATE INVESTMENT
MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability company, having an
address at c/o Cantor Fitzgerald, 110 East 59th Street, 6th Floor, New York, New
York 10022 (“Purchaser”).

Recitals

A. Seller and Purchaser entered into that certain Purchase and Sale Contract,
made as of September 10, 2018, as amended by that certain First Amendment to
Purchase and Sale Contract dated as of October 10, 2018 (collectively, the
“Agreement”), by which Seller agreed to sell, and Purchaser agreed to purchase,
certain real property located at 651 E. Corporate Blvd., Lewisville, Texas 75057
as more particularly described in the Agreement.

B. Seller and Purchaser now wish to modify the terms of the Agreement, as set
forth in this Second Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows, intending to be legally bound:

1. Defined Terms. Capitalized terms used in this Second Amendment and not
defined herein shall have the meanings ascribed to such terms in the Agreement.

2. Satisfaction Notice. This Second Amendment shall serve as Purchaser’s
Satisfaction Notice pursuant to the terms set forth in Section 3.2 of the
Agreement.

3. Closing Date. Section 5.1 of the Agreement is hereby deleted and the
following sentence is hereby inserted in its place:

“5.1 Closing Date. The Closing shall occur three (3) Business Days after the
satisfaction of Purchaser’s closing conditions set forth in Section 8.1 hereof,
as confirmed by written notice from Purchaser to Seller; provided, however, that
in no event shall Closing occur prior to October 30, 2018, or later than
November 30, 2018. Closing shall occur through escrow with the Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means.



--------------------------------------------------------------------------------

4. Purchaser’s Conditions to Closing.

(a) The word “and” at the end of Section 8.1.4 of the Agreement is hereby
deleted and the following provisions are hereby added to the Agreement as
Sections 8.1.6 and 8.1.7:

“8.1.6 Seller shall have delivered to Purchaser an estoppel certificate
originally executed by Hoya Corporation, a Japanese corporation, in the form
attached hereto as Exhibit I; and

8.1.7 Seller shall have delivered to Purchaser an estoppel certificate
originally executed by Waters’ Ridge Association, Inc., a Texas not-for-profit
corporation, in the form attached hereto as Exhibit J, without exceptions.”

(b) The last sentence of the last paragraph of Section 8.1 of the Agreement is
hereby deleted and the following sentence is hereby inserted in its place:

“If the conditions set forth in Sections 8.1.2, 8.1.6 or 8.1.7 are not met,
Seller shall not be in default under Section 10.2, unless, in the case of a
failure to meet the condition set forth in Section 8.1.2, Seller shall have
knowingly made a material misrepresentation thereunder (in which case, Purchaser
may proceed with the exercise of its remedies pursuant to Section 10.2), and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser’s election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
closing on the Closing Date with no offset or deduction from the Purchase
Price.”

5. Miscellaneous. Except as expressly modified herein, the Agreement remains in
full force and effect, and Purchaser and Seller ratify and affirm the Agreement
as modified herein. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
together constitute the same instrument. Any e-mailed, scanned or otherwise
electronically transmitted copy of any party’s signature to this Second
Amendment shall be valid and enforceable as if it were an original. If a
provision of this Second Amendment conflicts with a provision of the Agreement,
this Second Amendment shall supersede and control.

[the remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date and year first above written.

 

SELLER: MOHR WHITSETT, LLC, a Texas limited liability company

By:   /s/ Robert A. Mohr

Name:   Robert A. Mohr Title:   Manager PURCHASER: CANTOR REAL ESTATE INVESTMENT
MANAGEMENT INVESTMENTS, LLC , a Delaware limited liability company

By:   /s/ Steven Bisgay

Name:   Steven Bisgay Title:   CFO

[Second Amendment to Purchase and Sale Contract]